OPINION OF THE COURT
Read, J.
This appeal calls upon us to resolve a conflict within the Appellate Division as to whether Family Court may direct continuing contact between parent and child once parental rights have been terminated pursuant to Social Services Law § 384-b. We hold that the court lacks this authority.
L
Hailey ZZ., born in late 2007, initially resided with her birth mother and father and an older half-sister, a child of Hailey’s mother and a different father. Father was sentenced to 5 to 15 years in prison in early 2008, when Hailey was three months old, and has apparently remained incarcerated ever since. On November 5, 2008, the Tompkins County Department of Social Services (DSS), effecting a removal under section 1024 of the Family Court Act, took Hailey and her half-sister away from their mother. The girls were placed in DSS’s custody to reside with certified foster parents.
On March 26, 2010, DSS filed petitions against both parents, seeking orders adjudicating Hailey to be permanently neglected, terminating parental rights and committing her guardianship and custody to DSS (see Social Services Law § 384-b; Family Ct Act § 614). On July 23, 2010, Hailey’s mother surrendered her parental rights and signed a postadoption visitation agreement (see Social Services Law § 383-c). DSS withdrew its petition against mother, and proceeded with the fact-finding hearing against father (Family Ct Act § 622).
*427In a decision and order entered on August 12, 2010, Supreme Court1 first determined that DSS had made the requisite diligent efforts to encourage and strengthen the parental relationship by maintaining regular contact with father after Hailey’s placement in November 2008, insuring monthly visitations, requesting the necessary information to plan for the child’s care and investigating the individuals whom father suggested to be Hailey’s caretakers. He noted that DSS’s diligent efforts “overcame as many barriers” posed by father’s incarceration “as possible to assist [him] in reuniting with the child.”
Next, Supreme Court determined that father had failed to plan for Hailey’s future for more than one year after she came under DSS’s care. The judge acknowledged that father had maintained contact with Hailey and DSS and had participated in various prison programs, but opined that this was insufficient. He observed that father was not likely to be released from prison until June 2011 at the earliest, and more likely later, possibly not until 2018; that once released, father would “have to obtain suitable housing and address some parenting issues prior to gaining placement of the child”; and that Hailey had already been in foster care for 20 months and “need[ed] to achieve permanency.”
As a result of these circumstances, Supreme Court concluded that father’s “only alternative [was] to come up with a plan for the care of [Hailey] until he [was] able to resume custody.” The judge concluded that father failed to do this because the family members or others whom he proposed to care for Hailey were uniformly unsuitable: his father had a “lengthy history” with DSS, and one sister had such a “history” as well; father “admitted” that neither would be an “appropriate” custodian; the other sister was fired from her job as a health aide after being accused of elder abuse;2 and his girlfriend of seven months and the distant relatives whom he identified barely knew Hailey, and “there [was] no indication whatsoever that they [were] interested or appropriate.” Accordingly, Supreme Court adjudicated Hailey to be permanently neglected and ordered the requisite dispositional hearing (see Family Ct Act §§ 623, 625).
*428In a decision and order entered on October 29, 2010 after the dispositional hearing, Supreme Court considered whether it was in Hailey’s best interests to terminate father’s parental rights and commit guardianship to DSS, or, alternatively, suspend judgment.3 The judge remarked that father had been in prison “during the entire period” of Hailey’s foster care—two thirds of her life—and that once released, would still need to obtain stable housing and “possibly engage in other services [ ] before the child could be returned to his care.” He concluded that it was in Hailey’s best interests to terminate father’s parental rights and free her for adoption so as to achieve permanency.
Additionally, Supreme Court denied father’s request for continuing visitation with Hailey. Father cited several Fourth Department cases to support the availability of this option. The judge noted, though, that Third Department precedent did not allow for a court to mandate continuing contact between a parent and child after parental rights had been terminated pursuant to Social Services Law § 384-b. He added that such contact would, in any event, not be in Hailey’s best interests as there was no evidence of any emotional or lasting connection between Hailey and father; indeed, they had spent only about 72 hours together in two years’ time, or the equivalent of 3 out of 730 days. Nor was there evidence to show whether Hailey’s potential adoptive parents “would be receptive to future visitation for [father],” or, if this adoption fell through, whether such a requirement “would discourage other potential adoptive parents.” In sum, Supreme Court ruled it was in Hailey’s best interests to terminate father’s parental rights, without posttermination visitation “even if the Third Department allowed [it],” rather than suspend judgment. Father appealed.
The Appellate Division affirmed, concluding that the evidence supported Supreme Court’s finding that DSS “made the requisite diligent efforts”; and there was “no basis to disturb the [judge’s] conclusion that [father] failed to plan for the child’s future” (85 AD3d 1265, 1266 [3d Dept 2011]). The Appellate Division also determined that the record supported Supreme Court’s
*429“finding that, instead of remaining in foster care on a long-term basis while [father] remains incarcerated, it is in the child’s best interests to be freed for adoption by the foster parents, who have expressed a willingness to adopt [Hailey] and her half sister, to whom she is closely bonded” {id. at 1266-1267).4
Further, “the request for posttermination visitation was properly denied as unavailable in a contested termination proceeding” {id. at 1267). We granted father leave to appeal (17 NY3d 709 [2011]), and now affirm.
IL
An authorized agency that brings a proceeding to terminate parental rights based upon permanent neglect bears the burden of establishing that it has made “diligent efforts to encourage and strengthen the parental relationship” (Social Services Law § 384-b [7] [a]; see Matter of Sheila G., 61 NY2d 368, 380-381 [1984]). “Those efforts must include counseling, making suitable arrangements for visitation, providing assistance to the parents to resolve or ameliorate the problems preventing discharge of the child to their care and advising the parent at appropriate intervals of the child’s progress and development” (Matter of Star Leslie W., 63 NY2d 136, 142 [1984]; see Social Services Law § 384-b [7] [f]).
Once diligent efforts have been established, the agency must prove that the parent has permanently neglected the child, as defined in Social Services Law § 384-b (7) (a), by *430Further, at the ensuing dispositional hearing the court must consider only the best interests of the child involved, which is essentially a factual determination (see Matter of Star Leslie W., 63 NY2d at 147-148).
*429“fail[ing] for a period of [more than one year] following the date such child came into the care of an authorized agency substantially and continuously or repeatedly to maintain contact with or plan for the future of the child, although physically and financially able to do so, notwithstanding the agency’s diligent efforts to encourage and strengthen the parental relationship when such efforts will not be detrimental to the best interests of the child.”
*430Father argues that DSS did not prove by the required clear and convincing evidence that it exercised diligent efforts, or that he failed to plan for Hailey. Thus, he contends, Supreme Court should have dismissed the permanent neglect petition. But DSS established that it arranged visitation for father, communicated with him regarding service plans and Hailey’s progress and investigated various relatives proposed as resources for placement. And as we emphasized in Matter of Gregory B. (74 NY2d 77, 89-90 [1989]), while the Legislature in Social Services Law § 384-b (7)
“acknowledged the ‘special circumstances’ of an incarcerated parent . . . [t]his does not mean . . . that the Legislature intended to approve a plan of indefinite foster care for the child of an incarcerated parent who is serving a lengthy prison term and who cannot provide the child with an alternative living arrangement. Although the statutory scheme favors keeping a child with the natural parent where practicable and stresses the importance of exercising diligent efforts to foster and maintain the cohesiveness of the family unit, permanence in a child’s life also has been given a priority, because the Legislature has determined that a normal family life in a permanent home offers the best opportunity for a child to develop and thrive. Thus, ... a primary purpose of the statute is to provide a fair and timely basis to free a child for adoption and that [w]hen it is clear that natural parents cannot offer a normal home for a child, and continued foster care is not an appropriate plan, the statute directs that a permanent home be sought” (internal quotation marks and citation omitted; see also Matter of Michael B., 80 NY2d 299, 310 [1992] [“Extended foster care is not in the child’s best interest, because it deprives a child of a permanent, nurturing family relationship”]).
We may review findings of fact, reached by the trial court under the proper evidentiary standard and affirmed by the Appellate Division, only to determine whether they enjoy support in the record (Matter of Star Leslie W., 63 NY2d at 147). Here, *431the evidence backs up Supreme Court’s affirmed findings that DSS exercised diligent efforts, and that for a period of more than a year father failed to plan for Hailey’s future in a “realistic and feasible” way (see Social Services Law § 384-b [7] [c]). As amicus curiae Monroe County Attorney put it, “[effectively, [father’s] plan for [Hailey] was to let the county care for her in foster care until he got out of prison . . . , at which time he would start the hard work to get the child back” (see Matter of Gregory B., 74 NY2d at 89 [statutory reforms precluding termination of parental rights based solely on the fact of incarceration “were in no way intended to excuse incarcerated parents from the requirement that they plan for their child’s future”]). In short, the record supports the judge’s determinations adjudicating Hailey a permanently neglected child and terminating father’s parental rights, thus freeing Hailey for adoption.
IIL
In the event we decide that his parental rights were properly terminated—as we have—father contends that the lower courts wrongly decided that the hearing court lacked authority to grant him posttermination contact with Hailey. He therefore asks us to remit this matter to the Appellate Division for its review of Supreme Court’s alternative ruling that posttermination visitation would not be in Hailey’s best interests.
The Fourth Department has held that Family Court is authorized to award posttermination contact where parental rights have been terminated pursuant to Social Services Law § 384-b. In Matter of Kahlil S. (35 AD3d 1164 [4th Dept 2006], lv dismissed 8 NY3d 977 [2007]), the court upheld termination of the mother’s parental rights with respect to her two children, Kahlil S. and Terrell Z., on the ground that she presently and for the foreseeable future was unable, by reason of mental illness, to provide proper and adequate care for them. In this connection, however, the Fourth Department declared that where
“parental rights are terminated after a finding that the parent is unable by reason of mental illness or mental retardation to provide proper and adequate care for his or her child or after a finding of permanent neglect (see Social Services Law § 384-b [4] [c], [d]), Family Court may, in those cases in which the court deems it appropriate, exercise its discretion in *432determining whether some form of posttermination contact with the biological parent is in the best interests of the child” {id. at 1165).
In so holding, the court expressly disavowed its contrary decisions in Matter of Kenneth D. (32 AD3d 1237 [4th Dept 2006]) and Matter of Livingston County Dept. of Social Servs. v Tracy T. (16 AD3d 1133 [4th Dept 2005]).5
Thus, the Fourth Department in Matter of Kahlil S. remitted the matter to Family Court for a hearing as to whether posttermination contact with their mother was in the children’s best interests (35 AD3d at 1165-1166). The court observed that in making this determination, Family Court was to “consider, inter alia, the ages of the children, the bond between [the mother] and the children, and the likelihood that the children will be adopted” {id. at 1166).6 Section 634 of the Family Court Act is the only statute cited by the Fourth Department to support its decision. This provision states merely that an order entered after a dispositional hearing committing a child’s guardianship and custody to an authorized agency may be made “on such conditions, if any, as [the court] deems proper.”
Subsequent to Matter of Kahlil S., the Fourth Department has handed down decisions reiterating or presuming that Family Court possesses authority to provide for posttermination contact, and must, upon a parent’s request, decide whether such a continuing relationship is in the child’s best interests (see e.g. Matter of Thomas B., 35 AD3d 1289 [4th Dept 2006], lv dismissed 8 NY3d 936 [2007] [remitting for best interests determination where parental rights were terminated by reason of mental illness]; Matter of Bert M., 50 AD3d 1509 [4th Dept 2008], lv denied 11 NY3d 704 [2008] [same, where parental rights were terminated after a finding of permanent neglect]; Matter of Josh M., 61 AD3d 1366 [4th Dept 2009] [same, where *433parental rights were terminated on the basis of mental retardation]; Matter of Diana M.T., 57 AD3d 1492 [4th Dept 2008], lv denied 12 NY3d 708 [2009] [affirming Family Court’s denial of request for posttermination visitation made by father whose parental rights were terminated on the ground of mental illness]; Matter of Samantha K., 59 AD3d 1012 [4th Dept 2009] [Family Court’s order terminating father’s parental rights upon a finding of permanent neglect, while allowing him to retain visitation rights, was in the child’s best interests]; Matter of Seth M., 66 AD3d 1448 [4th Dept 2009], lv dismissed 13 NY3d 922 [2010] [concluding that Family Court erred by deciding in permanent neglect proceeding that it lacked authority to permit posttermination visitation, and remitting for best interests determination]; Matter of Lashawnda G. [Shawn G.], 91 AD3d 1348 [2012], lv denied 19 NY3d 802 [2012] [record established that Family Court reviewed the relevant factors before determining that posttermination visitation was not in child’s bests interests]).
The picture in the Second Department is cloudier. That court has endorsed the availability of posttermination contact where parental rights were terminated on the ground of mental retardation (see Matter of Corinthian Marie S., 297 AD2d 382 [2d Dept 2002])7 or mental illness (see Matter of Selena C. [Thelma C.], 77 AD3d 659 [2d Dept 2010] [“courts have the inherent authority” to provide for posttermination contact where this is “in the best interests of the child and does not unduly interfere with the adoptive relationship” (emphasis added)]), but not where based on abandonment (see Matter of Lovell Raeshawn McC., 308 AD2d 589 [2d Dept 2003]).
In Matter of Lovell Raeshawn McC. the court cited Matter of Cheyanne M. (299 AD2d 162 [1st Dept 2002]). There, the First Department took the position that “[w]hile postadoption contact is permitted in the context of a surrender agreement pursuant to Social Services Law § 383-c, it remains that ‘open adoption’ is not a dispositional option in the context of a termination proceeding pursuant to Social Services Law § 384-b” (id. at 162, citing Matter of Gregory B., supra, and Matter of Jacob, 86 NY2d 651 [1995]). But the Second Department recently relied on Matter of Kahlil S. and its Fourth Department progeny in a case *434where a mother’s parental rights with respect to two children, one of whom was severely disabled and institutionalized, were terminated on the ground of permanent neglect (Matter of Kyshawn F., 95 AD3d 883 [2d Dept 2012]). The court modified the order of disposition with respect to the disabled child so as to provide for posttermination visitation, and remitted the matter for Family Court to determine what frequency of visits was in the child’s best interests.
Matter of April S. (307 AD2d 204 [1st Dept 2003], lv denied 1 NY3d 504 [2003]) is the principal case in the First Department to discuss posttermination contact. There, Family Court entered dispositional orders directing postadoption visitation between the mother and her two children after terminating the mother’s parental rights upon a finding of permanent neglect. The First Department vacated this provision of the orders, citing its decision in Matter of Cheyanne M. and our decision in Matter of Gregory B. In discussing Matter of Gregory B., the court emphasized our view “that it [was] up to the Legislature to determine and direct which circumstances, if any, are amenable to the ‘open adoption’ process”; and added that
“the Legislature did so in 1990, when it enacted Social Services Law § 383-c, for the first time providing for procedures by which a parent may surrender a child conditioned upon the retention of certain rights of contact or visitation. From the fact that no alteration was made to section 384-b, it must be presumed that there was no legislative intent to extend the concept of open adoption to adoptions following parental terminations pursuant to section 384-b” (307 AD2d at 204).
The First Department distinguished the Second Department’s decision in Matter of Corinthian Marie S. on the basis of “exceptional circumstances” (id. at 205; see n 7, supra).
The Third Department appears to have grappled with the issue on this appeal as early as 1994 in Matter of Rita VV. (209 AD2d 866 [3d Dept 1994], lv denied 85 NY2d 811 [1995]). There, Family Court’s dispositional order in the permanent neglect proceeding conditioned adoption upon visitation with the child’s biological mother and maternal grandparents. The court held this to be error, commenting that
“Social Services Law § 384-b contemplates an adversarial proceeding. It does not contain a provision *435that upon a determination that parental rights should be terminated a court can require or permit contact by and between a biological parent and a child who has been adopted. While Family Court was correct that the Legislature has amended Social Services Law § 383-c to allow a parent to condition a voluntary surrender for adoption upon . . . contact with the child or information concerning the child, the proceeding herein did not involve such a voluntary surrender. Accordingly, the provisions of Social Services Law § 383-c are wholly inapplicable and, therefore, Family Court was without authority in this adversarial proceeding to require such continued contact as a condition of adoption” {id. at 868-869).8
In a string of subsequent cases, the Third Department has steadfastly adhered to the position that Family Court may not direct posttermination contact in a case where parental rights have been ended pursuant to Social Services Law § 384-b (see e.g. Matter of Shane J. v Cortland County Dept. of Social Servs., 305 AD2d 751 [3d Dept 2003] [“It is well settled that the termination of . . . parental rights necessarily include(s) the denial of ‘the rights ever to visit, communicate with, or regain custody of the child’ ” (quoting Santosky v Kramer, 455 US 745, 749 [1982])]; Matter of Jessi W., 20 AD3d 620 [3d Dept 2005] [Family Court lacked authority to permit the visitation requested by the father once his parental rights were terminated]; Matter of William W., 23 AD3d 735 [3d Dept 2005] [rejecting claim of the mother, whose parental rights were terminated on the ground of mental retardation, that Family Court should have held a dispositional hearing to examine options for her to maintain continued contact with her children]; Mattter of Labron P., 23 AD3d 943, 945 [3d Dept 2005] [“Family *436Court correctly surmised that it lacked the authority to include ... a provision (granting postadoption visitation) in the dispositional order” entered in the permanent neglect proceeding]; Matter of John KK., 34 AD3d 1050, 1052 [3d Dept 2006] [“Although a court may order postadoption visitation when the termination results from a voluntary surrender under Social Services Law § 383-c, an adversarial proceeding pursuant to Social Services Law § 384-b does not afford such option”]; Matter of James X., 37 AD3d 1003, 1007 [3d Dept 2007] [“(I)t is axiomatic that when parental rights are terminated pursuant to an adversarial proceeding that results in a finding of permanent neglect, the court lacks authority to permit visitation to a respondent”]; Matter of Melissa DD., 45 AD3d 1219, 1221-1222 [3d Dept 2007], lv denied 10 NY3d 701 [2008] [“Because (the mother’s) parental rights were terminated in an adversarial proceeding, not as a result of a voluntary surrender, Family Court had no authority to permit posttermination visitation between her and the children”]; Matter of Raine QQ., 51 AD3d 1106 [3d Dept 2008], lv denied 10 NY3d 717 [2008] [same]).
In Matter of Xionia VV. (Amos VV.) (78 AD3d 1452, 1453 [3d Dept 2010]), the Third Department rejected the father’s “sole contention on appeal, relying upon authority from the Appellate Division, Fourth Department”—in particular, Matter of Kahlil S.—“that Family Court should have awarded him posttermination visitation with the child.” The court reiterated its view that Family Court does not possess authority to grant such a request in an adversarial proceeding pursuant to Social Services Law § 384-b.
IV
Relying on section 634 of the Family Court Act, father argues that if the disposition of a petition brought pursuant to Social Services Law § 384-b
“is to be termination of parental rights, then, the Family Court Act directs[ ] that termination is to be ‘on such conditions, if any, as [the court] deems proper,’ and what conditions, if any, to impose is to be decided solely on the basis of the child’s best interests. Therefore, under the Family Court Act, if the child’s best interests would be served by termination of parental rights on condition that the biological parent retain some right of contact with the child, then Family Court must so order.”
*437The flaw here is that father presupposes that this particular kind of condition—one preserving contact between parent and child notwithstanding the termination of parental rights—is a condition the court is empowered to mandate. There is concededly no statutory support for such authority outside the context of a voluntary surrender pursuant to Social Services Law § 383-c, as the First Department recognized in Matter of April S. and the Third Department has repeatedly emphasized. Father seeks to overcome this obstacle by arguing, in effect, that Family Court possesses an inherent discretionary authority to provide for posttermination contact in a dispositional order when determined to be in the child’s best interests. But this argument runs counter to our decision in Matter of Gregory B.
In that case, we also decided an appeal taken from the judgment of Family Court in Matter of Delores B., which terminated the father’s parental rights on the ground of permanent neglect. That appeal brought up for review the Appellate Division’s prior order reversing the Family Court’s order dismissing the petition, and remanding the matter for a dispositional hearing (141 AD2d 100 [1st Dept 1988]). As we explained in Matter of Gregory B., in Matter of Delores B. two of the Justices in the Appellate Division—one of whom concurred in part and dissented in part; the other of whom dissented—voiced sympathy for the notion of coupling termination of parental rights with some provision for continuation of contacts between the father and his children, Delores B. and her brother, Willie John B., also adjudicated to be permanently neglected (74 NY2d at 85-86).
While acknowledging the reasons “prompting some to advocate ‘open’ adoptions in which the court supplements an order of adoption with a provision directing that the adopted child have continuing contacts and visitation with members of his or her biological family,” we “expressed] no opinion as to whether such contacts generally would be helpful and appropriate once parental rights have been terminated and the child has been adopted into a new family or whether a court should have the discretionary authority to order such contacts” (id. at 90-91). Further, we observed, “the ‘open’ adoption concept would appear to be inconsistent with this State’s view as expressed by the Legislature that adoption relieves the biological parent ‘of all parental duties toward and of all responsibilities for’ the adoptive child over whom the parent ‘shall have no rights’ ” (id. at 91, quoting Domestic Relations Law § 117 [1] [a], and citing *438Matter of Best, 66 NY2d 151 [1985]). We then closed our discussion of this issue as follows:
“Although adoptive parents are free, at their election, to permit contacts between the adopted child and the child’s biological parent, to judicially require such contacts arguably may be seen as threatening the integrity of the adoptive family unit. In any event, ‘open’ adoptions are not presently authorized. If they are to be established, it is the Legislature that more appropriately should be called upon to balance the critical social policy choices and the delicate issues of family relations involved in such a determination” (74 NY2d at 91).
Father counters that in Matter of Jacob we recognized that the Legislature, by authorizing open adoptions in Social Services Law § 383-c without amending Domestic Relations Law § 117, “implicitly rejected Matter of Gregory B.’s reading of [the latter statute] to invariably preclude any continued right of contact following termination of parental rights.” But again, father’s argument begs the question. As we stated in Matter of Jacob, “[o]ne conclusion that can be drawn” from the Legislature’s enactment of section 383-c “is that section 117 does not invariably require termination in the situation where the biological parent, having consented to the adoption, has agreed to retain parental rights and to raise the child together with the second parent” (86 NY2d at 667). In other words, section 117 did not “require termination” in Matter of Jacob because the Legislature acted to provide otherwise in the case of a voluntary surrender. And the Legislature, the entity best suited “to balance the critical social policy choices and the delicate issues of family relations involved” in such matters (Matter of Gregory B., 74 NY2d at 91), has not sanctioned judicial imposition of posttermination contact where parental rights are terminated after a contested proceeding. Absent legislative warrant, Family Court is not authorized to include any such condition in a dispositional order made pursuant to Social Services Law § 384-b.9
*439Finally, we have examined father’s remaining claims and consider them to be without merit. Accordingly, the order of the Appellate Division should be affirmed, without costs.

. This matter was transferred from Family Court to Supreme Court and referred to Supreme Court’s Integrated Domestic Violence Part, where it was handled by a Family Court judge designated an acting Supreme Court justice.


. Father testified that this sister, the 26-year-old single mother of a two-week-old infant at the time, was living with their 71-year-old grandmother.


. A suspended judgment is intended to provide an opportunity—in effect, a second chance—for reunification of parent and child. Thus, the court may suspend judgment for up to one year after a finding of permanent neglect has been made, subject to an extension for an additional year in the event of exceptional circumstances (see Family Ct Act § 633).


. At the fact-finding hearing, father testified that although he did not want to separate Hailey from her half-sister, he nonetheless “[did not] think that [his] rights should be taken away from [him] because they want to be placed together.” Similarly, father acknowledged that his desire to retain parental rights, or at least not to surrender them without far more visitation than DSS proposed, was “about [his] feelings” since Hailey was “the only kid [he had]” and he was “going to be in jail probably the next year or so.”


. In both cases, parental rights were terminated on the ground of permanent neglect and the Fourth Department opined that Family Court lacked authority to provide for visitation. The court specifically noted in Matter of Livingston County Dept, of Social Servs. that “[visitation is authorized only where parental rights are surrendered voluntarily” (16 AD3d at 1133).


. At the hearing held upon remittal, Family Court granted the mother “reasonable” posttermination visitation with Terrell Z., but concluded that posttermination contact with Kahlil S. would interfere with his pending adoption and was therefore not in his best interests. The Appellate Division affirmed (see Matter of Kahlil S., 60 AD3d 1450 [4th Dept 2009], lv dismissed 12 NY3d 898 [2009]).


. Notably, in Matter of Corinthian Marie S., the children’s law guardian and prospective adoptive parents consented to the posttermination contact over the objection of the Dutchess County Department of Social Services.


. Father complains that “[u]nder the rule of the Third Department, only a parent who exercises his due process right to a hearing . . . risks losing the right to post-termination contact” while “[a] parent who surrenders his parental rights without a hearing . . . may do so on condition that he retain some right to post-termination visitation.” He thus likens sections 383-c and 384-b in this regard to the provisions struck down on due process grounds in Matter of Hynes v Tomei (92 NY2d 613 [1998]). But Hynes involved an increased punishment for failure to plead guilty in a criminal case. Here, the Legislature is not increasing punishment based on the exercise of a constitutional right, but rather is making a policy judgment that a particular kind of conditional relief—i.e., posttermination contact—is likely to be beneficial to children in consensual but not contested proceedings.


. The dissenting judge “would prefer to sanction, rather than restrict, the hearing court’s exercise of discretion, particularly in the area of family law where flexibility in judicial decision-making is a virtue of the highest order” (dissenting op at 445). Putting aside that the Legislature has not chosen to vest Family Court with this particular discretion and flexibility, the County Attorneys from Monroe, Saratoga and Washington Counties, in their respective *439amicus briefs, point out the practical problems with leaving the decision on posttermination contact up to a judge. Specifically, the uncertainty and the potential for delay and added expense inhering in this approach discourage, and may derail, the adoption of neglected children, thus reducing their opportunities to be placed in a permanent home, or, if they are adopted, threatening the integrity of the new family unit. As the Monroe County Attorney explains, many prospective adoptive parents are reluctant or unwilling to entertain the prospect of facilitating contact between a child and a biological parent sufficiently troubled to have lost parental rights. On the flip side of the coin, adoptive parents who do not object to posttermination contact are going to permit this to happen without the necessity of a court order. Surely, adoptive parents are the best arbiters of whether continued contact with the birth parent is in a child’s best interests.

*438
(n. confd)